                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CV-00060-FDW-DSC


    TROY O. MILLER,                                       )
                                                          )
                      Plaintiff,                          )
                                                          )
    v.                                                    )                       ORDER
                                                          )
    KILOLO KIJAKAZI, ACTING                               )
    COMMISSIONER OF SOCIAL
    SECURITY,1
                                                          )
                     Defendant.                           )


         Plaintiff’s counsel filed a Motion for Attorney’s Fees under 42 U.S.C. § 406(b) in the

amount of $4,042.00. Attorney’s fees under 42 U.S.C. § 406(b) are paid from past-due benefits

awarded to a successful claimant. Defendant filed a response to the Motion noting that, under

Gisbrecht v. Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to determine a reasonable

fee.

         It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. 406(b) in the

amount of $4,042.00. Plaintiff’s counsel will reimburse Plaintiff any fees previously received

under the Equal Access Justice Act, 28 U.S.C. § 2412.

         The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Frank D. Whitney.

         SO ORDERED.



1
 Kilolo Kijakazi is Acting Commissioner of Social Security and substituted as Defendant in this matter pursuant to
Fed.R.Civ.P 25(d) and Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




         Case 5:19-cv-00060-FDW-DSC Document 22 Filed 08/10/21 Page 1 of 2
                 Signed: August 10, 2021




Case 5:19-cv-00060-FDW-DSC Document 22 Filed 08/10/21 Page 2 of 2
